DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawazu (U.S. Pub #2020/0337150), in view of Ikemoto et al (U.S. Pub #2012/0098091), in view of Brunner et al (U.S. Patent #6115262).
With respect to claim 14, Kawazu teaches a semiconductor device comprising: 
a wiring board (Fig. 1, board 1), wherein the wiring board comprises: 
a first wiring through which a high frequency signal is transmitted (Fig. 5, 3b);  
5a first pad (Fig. 5, 3a) electrically connected to the first wiring; 
a second pad (Fig. 5, 4a) arranged to face the first pad and apart from the first pad; 

10a capacitive component (Fig. 5, capacitor 5; Paragraph 33) connected to both the first pad and the second pad; 
Kawazu does not teach that the capacitive component includes a parasitic inductance.  Ikemoto teaches a capacitive component that includes a parasitic inductance (Fig. 3, 19 and Paragraph 70).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the capacitive component of Kawazu to include a parasitic inductance as taught by Ikemoto in order to allow the parasitic inductance to be accounted for when determining the impedance behavior of the circuit (Fig. 20, ESL2 and Paragraph 139-154).
Kawazu does not teach a first structural portion connected to both the first pad and the first wiring and provided between the first pad and 15the first wiring; and a second structural portion connected to both the second pad and the second wiring and provided between the second pad and the second wiring.
Brunner teaches a first structural portion (Fig. 6, 26) connected to both the first pad (Fig. 6, pad 24 on right) and the first wiring (Fig. 6, 12) and provided between the first pad and 15the first wiring; and a second structural portion (Fig. 6, 26) connected to both the second pad (Fig. 6, pad 24 on right) and the second wiring (Fig. 6, 12) and provided between the second pad and the second wiring.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first and second pads of Kawazu to comprise first and second structural portions as taught by Brunner in order to 
With respect to claim 15, Brunner teaches that the first structural part is formed of a rectangular shape, and the second structural part is also formed of a rectangular shape.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first and second pads of Kawazu to comprise first and second structural portions as taught by Brunner in order to form an improve solder connection between the capacitor and the pads (Col 4 Ln 10-49). 
With respect to claim 17, Kawazu teaches that the wiring board comprises:
 a first wiring layer (Figs. 4, 7, and 10, lower internal wiring layers, unlabeled) provided inside the wiring board; 
a second wiring layer (Figs. 4, 7, and 10, upper internal wiring layers, unlabels) provided inside the wiring board 20and provided on the first wiring layer; 
the first wiring provided on a surface of the wiring board above the second wiring layer;  
104the first pad provided on the surface of the wiring board; the second pad provided on the surface of the wiring board (Fig. 4-5, wirings 3 and 4 provided on top surface of board);  
5the second wiring provided on the surface of the wiring board; 

With respect to claim 18, Kawzu teaches that in plan view, a first internal wiring formed in the first wiring layer (Fig. 4, e.g. lowermost wiring layer) has a portion overlapping with the first 15pad and the second pad, and wherein, in plan view, a second internal wiring (Fig. 4, e.g. upper wiring layers do not overlap with pad wirings 3 and 4) formed in the second wiring layer does not overlap with the first pad and the second pad.  
With respect to claim 19, Kawazu teaches that in plan view, the first internal wiring formed in the first wiring layer (Fig. 10, lowermost wiring layer) has a portion overlapping with the first pad and the second pad, and  
5wherein, in plan view, the second internal wiring (Fig. 9-10, 22) formed in the second wiring layer has a portion overlapping with the first pad and the second pad.

Allowable Subject Matter
Claims 1-13 are allowed.
s 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BENJAMIN P SANDVIK/           Primary Examiner, Art Unit 2826